Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 4-17 in the reply filed on 05/24/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the help" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the magnitude" in line 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the thickness direction" in line 9 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the basis" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mass" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the magnitude" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the thickness direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the amount" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the thickness direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a prepreg" in line 1 and line 1 of claim 4.  Is the second instance in claim 6 referring back to first instance recited in claim 4? 
Claim 6 recites the limitation "the direction corresponding" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the thickness direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a prepreg" in line 1 and line 1 of claim 4.  Is the second instance in claim 7 referring back to first instance recited in claim 4?
Claim 7 recites the limitation "the direction corresponding" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the width direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a prepreg" in line 1 and line 1 of claim 4.  Is the second instance in claim 8 referring back to first instance recited in claim 4?
Claim 8 recites the limitation "the spacing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the adjacent positions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "a prepreg" in line 1 and line 1 of claim 4.  Is the second instance in claim 9 referring back to first instance recited in claim 4?
Claim 10 recites the limitation "a prepreg" in line 1 and line 1 of claim 4.  Is the second instance in claim 10 referring back to first instance recited in claim 4?
Claim 10 recites the limitation "the magnitude" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the resin" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "a prepreg" in line 1 and line 1 of claim 4.  Is the second instance in claim 13 referring back to first instance recited in claim 4?
Claim 14 recites the limitation "a prepreg" in line 1 and line 1 of claim 4.  Is the second instance in claim 14 referring back to first instance recited in claim 4?
Claim 15 recites the limitation "a prepreg" in line 1 and line 1 of claim 4.  Is the second instance in claim 15 referring back to first instance recited in claim 4?
Claim 16 recites the limitation "a preperg" in line 3 and line 1 of claim 4.  Is the second instance in claim 16 referring back to first instance recited in claim 4?
Claim 17 recites the limitation "a sheet-like integrated object" in line 1 and line 1 of claim 4. Is the second instance in claim 17 referring back to first instance recited in claim 16?
Claim 11 is dependent of claim 4 which is rejected under 35 USC 112 rejection. Thus, claim 11 carries similar deficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746